March 24,     1967



Honorable Fred P. Holub                    Opinion   No. M-b!5
County Attorney
Matagorda County                           Re: Whether a pereon may
Bay City, Texae                                hold the office of Con-
                                               etable and at the eame
                                               time be elected and
                                               eerve a8 Director of
                                               a Water Control and
Dear m.   Holub:                               Improvement District.
        . You have requested an opinion from this office a8 to
whether a pereon who holds the office of Constable, and during
his term of office, Is elected ae a Director of a Water Control
and IplprovementDistrict, Is holding two civil offices of emolu-
ment, and if 60, doea thla violate the provielone of Section 40
of Article XVI of the Conatltutlonof Texas.
          Section 40 of Article XVI of the Constitution of Texas
reads in part:'
          "No pereon ahall hold or exerclae, at the
     same time more thkone civil office of emolu-
     ment. . .'I
          A Conetable duly elected to such office is holding a
civil office of emolument. Section 18, Article V, of the Con-
stitution of Texas, provides for ~t_heelection of a Constable in
each precinct of a county; Sectio6P of Article XVI of the Con-
stitutionof Texas, provides that it le mandatory that all law
enforcementofficer8 shall be compensated on a ealary basis
beginningJanuary 1, 1949.
          We next consider the question of whether a person
who has been elected ae a member of the Board of Directors of a
Water Control and Improvement District, Is holding a clvll office
of emolument.
           Article 7880-37,     Vernon’s Civil Statutes, provides a8
followe:
                              - 212 -
Hon. Fred P. Holub, page 2 (M-45)


          'There shall be held a general election
     in aald water control and Improvementdistricts
     on.the second Tuesday In January next after
     the aaid dletrlct la formed at which time five
     directors for each district shall be elected.
     The three directors recelvlng.thehighest vote
     ehall serve for two yeare. The other two
     directors shall serve for one year. At the
     second annual election two.dlrectoraahall be
     elected to eerve two yeare. At the third
     annual electlqn three directors shall be elected
     to serve two years, and thereafter there shall
     be an annual election of two directors in one
     year and three dlrecf;ofsin'the next year in-
     continuing sequence. -Acts, 39th Leg., 1925;'
     ch. 25, p. 95, 8 37; Acts 40th Leg., 1st C.S.,
     lg27, ch. 107, p. 496, 5 6.
         Article 7880-39, Vernon's Civil Statutes, provides
as follows:
          "The directors of a dletrlct shalseach
     make and furnish a good and aufficlent.bond
     In the sum of five thousand dollara, payable
     to the district, condltloned.uponthe falth-
     ful performanceof their duties as such direct&s.
     They ehall each take and subscribe an oath of
     office with conditions therein as provided by
     law for members of the county commissioners'
     court. After the organization of a district
     as herein provided and the qualificationof
     the first board of directors all such bonds
     required to be given by a director or other
     officer of a district shall be approved by
     the director of the district, All such bonds
     shall be filed for record in the office of the
     county clerk of the county In which the director
     lives and shall then be recorded In a record kept
     for that purpose In the offlce~of the dletrlct
     and be filed for"safe keeping In the depository
     of the district. Acts 39th Leg., 1925, ch. 25,
     P. 96, a 39.
         Article 788043, Vernon's Civil Statutes, provides
a8 follows:
          "The directors shall receive a8 fees of
     office the sum of not to exceed Twenty-five

                        - 213 -
    Hon. Fred P. Holub, page 3 (M-45)


        Dollars ($25.00) per day for each day of eer-
        vice necessary to discharge their duties;
        provided, however, that such fees shall not
        exceed the sum of One Hundred Dollars ($100.00)
        for any one month regardless of the number of
        days of necessary service during that month.
        They shall file with the secretary a verified
        statement showing the actual number of days
        of service each month on the last day of the
        month, or as soon thereafter as possible and
        before a warrant shall be issued therefor."
        As amended Acts 55th Leg., 1957, ch. 415,
        p. 1251, # 1.
              It can thus be seen from a readlng of the above
    statutes that a member of the Board of Directors of a Water
    Control and Improvement District Is an elective office for which
    the Directors receive a fee for services performed, and is
    therefore a civil office of emolument.
              It is therefore our opinion that the office of Cone-
/   table and the office of Director of a Water Coritroland Improve-
,   ment District are both civil offices of emolument and that the
    holding of both~'officeeat the same time Is in violationof Sec-
    tion 40 of Article XVI of the Constitution of Texas.
                        SUMMARY
             Section 40 of Article XVI of the Conetitu-
        tlon of Texas, forbids the holding of more than
        one civil office of emolument at the same time.
        The office of Constable and the office of Director
        of a Water Control knd Improvement District are
        both civil offices of emolument and It Is uncon-
        stitutional for one Individual to hold both of-
        fices at the same time.
                                 A.




    Preparedby John H. Banks
    AssistantAttorney General


                            - 214 -